Citation Nr: 1701477	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Michelle A. Marshall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  He had additional service in the Army Reserve.  He served in the Republic of Vietnam and was awarded the Combat Infantryman Badge, Silver Star, and Purple Heart, among other decorations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal lies with the RO in Detroit, Michigan.

The Veteran testified before the undersigned at an August 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

When the case was previously before the Board in February 2016, the Board granted service connection for osteoarthritis of the right hip with residuals of a total right hip arthroplasty and remanded the issues of entitlement to service connection for disabilities of the low back, left hip, bilateral knees, and bilateral ankles.

Thereafter, in an April 2016 rating decision, service connection was granted for left hip limitation of flexion with osteoarthritis, left hip limitation of extension with osteoarthritis, left hip impairment of thigh with osteoarthritis, shortened left leg length, and degenerative disc disease of the thoracolumbar spine.  

The April 2016 rating decision also deferred the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  In a May 2016 statement, the Veteran indicated that he is not claiming entitlement to TDIU.  Thereafter, in a June 2016 rating decision the RO denied entitlement to TDIU.  The Veteran did not file a notice of disagreement with respect to this decision.  No statement of the case on the issue of entitlement to TDIU has been issued and no substantive appeal has been filed.  As such, although the June 2016 VA Form 8 has certified the issue of entitlement to TDIU to the Board, the issue of entitlement to TDIU is not currently before the Board.  See 38 C.F.R. § 19.35 (2016).


FINDINGS OF FACT

1.  The Veteran's bilateral ankle strain is caused by his service-connected right hip osteoarthritis with residuals of total right arthroplasty.

2.  The Veteran's bilateral knee strain is caused by his service-connected right hip osteoarthritis with residuals of total right arthroplasty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ankle strain, caused by service-connected right hip osteoarthritis with residuals of total right arthroplasty, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2016).

2.  The criteria for service connection for bilateral knee strain, caused by service-connected right hip osteoarthritis with residuals of total right arthroplasty, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that service connection is warranted for a bilateral ankle disability and a bilateral knee disability because they are due to his service-connected right hip disability.

The record reflects that according to the May 2012 VA ankle and knee examination reports, the Veteran is diagnosed with bilateral knee strain and bilateral ankle strain.  

The Veteran underwent additional VA ankle and knee examinations in March 2016.  The reports of those examinations indicate that the Veteran did not report any current symptoms in his knees or ankles.  The examiner noted that there are no current knee or ankle diagnoses; he indicated that he disagreed with the diagnoses of bilateral knee strain and bilateral ankle strain found in the May 2012 VA examination report because the examination, history, and symptoms at the March 2016 examination did not support a diagnosis.  

It is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  Service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Importantly, the Veteran was diagnosed with bilateral knee strain and bilateral ankle strain during the pendency of the appeal.  Therefore, a current disability has been established.  

In March 2016 the Veteran submitted a private medical opinion from his treating physician, Dr. Sassano.  Doctor Sassano indicated that the Veteran has bilateral knee pain and bilateral ankle pain.  Doctor Sassano also opined that the Veteran's "initial injury and subsequent treatments for his right hip have led to a direct relationship to his current disabilities of low back pain, left hip pain, bilateral knee pain, and bilateral ankle pain.  His right hip injury led to prolonged gait changes and overcompensation to his opposite hip, both knees, and ankles."

While the private physician, Dr. Sassano, did not specifically diagnose the Veteran with any bilateral knee and/or ankle disability, as previously noted, there are diagnoses of record.  Moreover, Dr. Sassano provided an adequate rationale for the opinion in favor of the claim.  Importantly, the March 2012 and March 2016 VA examiners did not provide any opinion regarding whether it is at least as likely as not that the bilateral knee strain and/or bilateral ankle strain are caused or aggravated by the service-connected right hip disability.  

The Board finds that the medical evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4) cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Here, the Board finds that the medical evidence, consisting of the private opinion in favor of the claim and the March 2012 diagnoses of bilateral ankle strain and bilateral knee strain, is at least in equipoise as to whether the Veteran's bilateral ankle strain and bilateral knee strain are caused by the Veteran's service-connected right hip disability.  In essence, there is no medical opinion that the Veteran's bilateral knee strain and bilateral ankle strain are not caused by the service-connected right hip disability.  Accordingly, the Board will grant service connection for bilateral ankle strain and bilateral knee strain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral ankle strain, as secondary to service-connected right hip osteoarthritis with residuals of total right arthroplasty, is granted.

Entitlement to service connection for bilateral knee strain, as secondary to service-connected right hip osteoarthritis with residuals of total right arthroplasty, is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


